Exhibit 10.3
AGREEMENT AND GENERAL RELEASE
This Agreement and General Release is made and entered into by and between Dana
R. Snyder (hereinafter referred to as “Employee”) and Associated Materials
Incorporated (hereinafter referred to as “Company”).
WITNESSETH:
WHEREAS, Employee was employed by Company on June 2, 2011 and his employment is
terminated effective October 2, 2011;
WHEREAS, Employee and Company desire to settle fully and finally all differences
between them, including, but in no way limited to, any differences that might
arise out of Employee’s employment with Company;
NOW THEREFORE, in consideration of the mutual promises herein contained,
It is agreed as follows:
First: The Company will pay Employee severance pay in the amount of one thousand
dollars ($1,000) per month until May 31, 2012.
Second: The Company will continue Employee’s coverage under the Company medical,
and dental insurance program, as it may be amended and provided by law, through
the period of severance pay, as provided in the First paragraph above. Upon
termination of medical and dental coverage, the Employee will be offered COBRA
coverage as provided by law.

 

 



--------------------------------------------------------------------------------



 



Third: Employee agrees that he will continue to cooperate with the Company and
will make himself available as his services are needed by the Company. As
Employee’s services are needed by the Company the Employee will be reimbursed
for his reasonable expenses.
Fourth: Employee understands and agrees that effective October 2, 2011, he is no
longer authorized to incur any expenses or obligations or liabilities on behalf
of the Company, unless specifically authorized.
Fifth: Employee agrees that in the course of his employment with the Company he
has acquired certain confidential Company information. Employee understands and
agrees that such Company information has been disclosed to Employee in
confidence and for Company use only. Employee understands and agrees that he
will keep such Company information confidential at all times during and after
his employment with the Company. When Company information becomes generally
available to the public other than by Employee’s acts or omissions, it is no
longer subject to the restrictions in this paragraph. However, Company
information shall not be deemed to come under this exception merely because it
is embraced by more general information which is or becomes generally available
to the public.
Sixth: It is agreed that the benefits contained in this Agreement and General
Release which flow to Employee from Company are subject to termination,
reduction or cancellation in the event that Employee takes any action or engages
in any conduct in violation of this Agreement.

 

2



--------------------------------------------------------------------------------



 



Seventh: Moreover, the provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.
Eighth: Employee agrees that he will make no disparaging or derogatory remarks
or statements, oral or written, about the Company, employees of the Company or
the Company’s business to any person.
Ninth: Employee understands and agrees that he fully understands his right to
consult with his private attorney and to discuss all aspects of this Agreement
with his private attorney, that to the extent, if any, that he desired, he has
availed himself to this right, that he has carefully read and fully understands
all of the provisions of this Agreement and General Release, and that he
voluntarily entering this Agreement and General Release.
Tenth: As a material inducement to the Company to enter into this Agreement and
General Release, except as provided in the Fourteenth Paragraph, Employee hereby
irrevocably and unconditionally releases, acquits and forever discharges Company
and each of company’s owners, stockholders, predecessors, successors, assigns,
agents, insurers, directors, officers, employees, representatives, attorneys,
divisions, subsidiaries, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such parent companies, divisions, subsidiaries
and affiliates), and all persons acting by, through under or in concert with any
of them (collectively “Releasees” individually and in their official

 

3



--------------------------------------------------------------------------------



 



capacities), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes or
action, suits, rights, demands, costs, losses, debts and expenses (including
attorney’s fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights under
federal, state or local laws prohibit age, race, sex, handicap, or rights or
claims arising under the Age Discrimination in Employment Act (ADEA) or other
forms of discrimination, claims growing out of any legal restrictions on
Company’s rights to terminate its employees, workers’ compensation claims,
(“Claim” or “Claims”), which Employee now has, owns or holds, or claims to have,
own or hold, or which Employee at any time heretofore had, owned or held, or
claimed to have, own or hold, against each of any of the Releases.
Eleventh: This Agreement and General Release shall not in any way be construed
as an admission by the Company that it has acted wrongfully with respect to
employee or any other person, or that Employee has any rights whatsoever against
Company and Company specifically disclaims any liability to or wrongful acts
against Employee or any other person, on the part of itself, its employees or
its agents.
Twelfth: Employee agrees not to seek or accept any further benefit or
consideration, including reinstatement, back pay, or attorney’s fees, or any
additional money with respect to his employment or separation of his employment
from the Company.
Thirteenth: Employee understands that he has twenty-one (21) days from the date
of the Company’s final offer to consider the herein Agreement. The Employee and
the Company agree that material or immaterial changes to the Company’s final
offer do not restart the running of the twenty-one (21) day period and that if
Employee executes this agreement prior to the expiration of such twenty-one
(21) day period he has waived the balance of such twenty-one (21) day period.

 

4



--------------------------------------------------------------------------------



 



This Agreement and General Release sets forth the entire agreement between the
parties hereto concerning the subject matter hereof, and fully supersedes any
prior arrangements or understandings between the parties hereto pertaining to
the subject matter hereof.
The Employee states that he has been given a consideration period, as set forth
in this paragraph, to consider this Agreement and understands that he has seven
days following the execution of the Agreement to revoke said Agreement. Said
revocation, if exercised, must be in writing and be received by the Company
prior to the expiration of the seven-day period.

 

5



--------------------------------------------------------------------------------



 



PLEASE READ CAREFULLY. THIS AGREEMENT AND GENERAL RELEASE INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.

             
 
 
Associated Materials Incorporated
   
 
           
 
 
BY:
  /s/ John F. Haumesser
 
John F. Haumesser    
 
      Vice President, Human Resources    
 
           
 
  Date:   September 20, 2011    
 
           
 
  Signed and Accepted:   /s/ Dana R. Snyder    
 
           
 
      Dana R. Snyder    
 
           
 
      Date: September 22, 2011    

 

6